In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 15‐3093 
IN THE MATTER OF: 

   JERRY DEAN FERGUSON and JULIE RENE FERGUSON, 
                                                              Debtors. 
APPEAL OF: 

   WEST CENTRAL FS, INC. 
                      ____________________ 

              Appeal from the United States District Court 
                   for the Central District of Illinois. 
              No. 14‐1071 — James E. Shadid, Chief Judge. 
                      ____________________ 

   ARGUED FEBRUARY 24, 2016 — DECIDED AUGUST 23, 2016 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
    EASTERBROOK,  Circuit  Judge.  Jerry  and  Julie  Ferguson 
proposed a plan to repay the debts on their family farm un‐
der  Chapter  12  of  the  Bankruptcy  Code.  This  appeal  con‐
cerns  two  of  those  debts:  (a)  a  loan  of  $300,000  from  First 
Community Bank, secured by a mortgage on the farm plus a 
lien on the Fergusons’ farming equipment and crops, and (b) 
2                                                     No. 15‐3093 

a loan of $176,000 from West Central FS, secured by a junior 
lien on the equipment and crops. 
    The bankruptcy judge approved a sale of the equipment 
and  crops,  which  yielded  $238,000.  The  Bank,  as  the  senior 
creditor, demanded those proceeds. But West Central offered 
an idea that would protect its own security interest: require 
the  Bank  to  recoup  its  loan  via  the  mortgage,  which  would 
allow West Central to be repaid from the sale of equipment 
and  crops.  Both  secured  creditors  would  be  made  whole. 
This remedy is called marshaling. It is not mentioned in the 
Bankruptcy  Code,  but  the  Supreme  Court  has  said  that 
bankruptcy  courts  should  apply  the  doctrine  according  to 
state law. Meyer v. United States, 375 U.S. 233 (1963); see also 
Butner v. United States, 440 U.S. 48 (1979). 
    The  Fergusons  wanted  to  keep  their  farm—Chapter  12 
provides  for  reorganization,  not  liquidation—which  made 
Bankruptcy Judge Perkins reluctant to order foreclosure. Re‐
covering from the farmland without foreclosure—that is, col‐
lecting  monthly  mortgage  payments  for  years  to  come—
would unnecessarily delay the Bank’s recouping its loan, the 
judge wrote. 2011 Bankr. LEXIS  4581 (Bankr. C.D. Ill. Nov. 28, 
2011).  The  judge  rejected  West  Central’s  proposal  and 
awarded  the  $238,000  to  the  Bank,  though  he  noted  that  he 
might reconsider his decision if the farm were sold. 
    When the parties to the bankruptcy could not agree on a 
repayment  plan,  the  judge  converted  the  case  to  a  liquida‐
tion  under  Chapter  7  and  appointed  a  trustee.  The  trustee 
sold the farm for $411,000 and paid the Bank the balance of 
its claim. About $261,000 remains to be divvied up, and West 
Central wants to be treated as a secured creditor. 
No. 15‐3093                                                           3 

      When a senior creditor can seek repayment from sources 
A  and  B,  and  a  junior  creditor  from  only  B,  marshaling  un‐
der Illinois law allows a court to order the senior creditor to 
recover  from  A  so  long  as  that  wouldn’t  harm  the  senior 
creditor. See, e.g., Wyman v. Fort Dearborn National Bank, 181 
Ill.  279  (1899).  The  judge  initially  denied  West  Central’s  re‐
quest  because  he  thought  that  marshaling  would  have 
harmed the senior creditor. 
    After  the  bankruptcy  was  converted  to  a  liquidation, 
West Central repeated its request for marshaling. That rem‐
edy would have been appropriate after all, it maintained, be‐
cause the farm has been sold and the Bank repaid. Marshal‐
ing could be applied in retrospect by treating the Bank’s re‐
covery  as  having  come  from  the  sale  of  the  farmland,  and 
treating  $238,000  of  the  money  now  in  the  estate  as  having 
come  from  the  equipment  and  crops.  Money  is  fungible, 
West  Central  reasoned,  so  why  not  use  this  accounting 
method to satisfy both secured creditors? 
    Though  the  Bank  no  longer  has  an  interest  in  fighting 
marshaling  (after  all,  it  has  been  paid  in  full),  the  Internal 
Revenue Service does. The sale of equipment and crops gen‐
erated big tax bills: over $200,000 that the Fergusons owe to 
the federal and Illinois treasuries. The tax collectors get pri‐
ority among unsecured creditors under 11 U.S.C. §507(a)(8), 
which  means  that  West  Central’s  status—it  would  be  a  se‐
cured creditor with marshaling, or a general unsecured cred‐
itor  without  it—determines  whether  the  taxes  will  be  paid 
during  the  bankruptcy.  Because  the  tax  debts  are  not  dis‐
chargeable,  see  11  U.S.C.  §523(a)(1)(A),  the  Fergusons  also 
oppose  marshaling—they  aren’t  going  to  get  any  money 
from the sales, so they’d prefer satisfying the creditors with 
4                                                       No. 15‐3093 

the statutory right to haunt them after bankruptcy. The trus‐
tee, who represents the interests of unsecured creditors, also 
opposes marshaling. 
    The  bankruptcy  judge  approved  West  Central’s  second 
request.  2013  Bankr.  LEXIS  3386  (Bankr.  C.D.  Ill.  Aug.  20, 
2013).  The  judge  wrote  that  he  would  have  approved  the 
original request had he known that the farm was going to be 
sold, and he saw no obstacle to applying the equitable reme‐
dy  three  years  later.  In  a  separate  order  he  awarded  West 
Central post‐petition interest on its claim.  2014 Bankr. LEXIS 
2676 (Bankr. C.D. Ill. June 18, 2014). As an oversecured credi‐
tor West Central is entitled to interest while the bankruptcy 
is  pending,  but  even  with  interest  it  cannot  receive  more 
than the value of its collateral. 11 U.S.C. §506(b). Interest has 
taken  its  claim  from  $176,000  to  $250,000,  so  the  judge 
awarded West Central the value of the collateral—$238,000. 
     The  United  States,  the  trustee,  and  the  Fergusons  ap‐
pealed  to  the  district  court,  which  reversed  and  remanded. 
2015  U.S.  Dist.  LEXIS  121096  (C.D.  Ill.  Sept.  11,  2015).  The 
court held that marshaling is proper only if two funds exist 
simultaneously. Because the money from one fund (the pro‐
ceeds  from  the  equipment  and  crops)  had  been  paid  out 
years ago, only the other fund (the proceeds from the land) 
still  exists.  Seeing  no  precedent  in  Illinois  to  support  West 
Central’s  proposal,  the  district  court  told  the  bankruptcy 
judge to resolve the case without marshaling. 
   West  Central  has  appealed,  asking  us  to  reinstate  the 
bankruptcy court’s decision. But first we must decide wheth‐
er we have jurisdiction. 
No. 15‐3093                                                              5 

     In  bankruptcy  cases  this  court  has  jurisdiction  over  ap‐
peals from “final decisions, judgments, orders, and decrees” 
of  the  district  court.  28  U.S.C.  §158(d)(1).  (Subsection  (d)(2) 
gives  us  discretion  to  accept  interlocutory  appeals  certified 
as  meeting  certain  prerequisites,  but  no  one  has  requested 
such  an  appeal.)  It  isn’t  enough,  then,  to  say  that  the  bank‐
ruptcy court’s order was final—we must consider the district 
court’s order. That inquiry may be straightforward when the 
district  court  affirms  a  final  order  of  the  bankruptcy  court; 
not so when the district court remands a case, as it did here. 
A remand is not final, and therefore is not appealable, unless 
only  ministerial  acts  remain  for  the  bankruptcy  court.  See, 
e.g.,  In  re  Rockford  Products  Corp.,  741  F.3d  730,  733  (7th  Cir. 
2013); In re XMH Corp., 647 F.3d 690, 693–94 (7th Cir.  2011). 
So we asked at oral argument: What will or must the bank‐
ruptcy court do on remand? As far as we can tell—even with 
the benefit of the parties’ supplemental memoranda—no one 
is sure. 
    The  question  eludes  West  Central.  Its  memo  discusses 
only  the  finality  of  the  bankruptcy  court’s  order.  The  joint 
memo  of  the  United  States  and  the  trustee  also  focuses  on 
the bankruptcy court’s order. The Fergusons’ memo is super‐
ficially  more  helpful:  it  says  that  “only  ministerial  matters” 
are left to be resolved. But it does not explain why, and when 
a  court  needs  facts  it  can  ignore  naked  conclusions  such  as 
this one. 
   Our review of the record, including the most recent pro‐
posed distribution (filed February 5,  2014) leaves us unsure 
what will happen on remand. We expect that the trustee will 
propose allocating $26,000 in compensation and expenses for 
herself  and  $208,000  to  pay  the  tax  collectors.  That  would 
6                                                          No. 15‐3093 

leave  $27,000  for  the  unsecured  creditors,  whose  allowed 
claims (including West Central’s) total $246,000. 
    No  unsecured  creditor  (other  than  West  Central,  which 
was  treated  as  secured  at  the  time)  objected  to  the  most  re‐
cent proposed distribution before the deadline that the bank‐
ruptcy judge set. Arguments that could have been raised ear‐
lier  are  forfeited  on  remand,  but  it  isn’t  surprising  that  no 
one objected to claims of the unsecured creditors—the estate 
was $149,000 short of having anything to distribute to them. 
Objecting  to  an  unsecured  claim  would  have  been  a  futile 
exercise because it could not have changed the distribution. 
While  the  Bankruptcy  Code  and  corresponding  procedural 
rules mandate deadlines for some objections, see, e.g., Taylor 
v. Freeland & Kronz, 503 U.S. 638 (1992) (deadline to object to 
debtor’s  claimed  exemptions  under  11  U.S.C.  §522(l)  and 
Fed.  R.  Bankr.  P.  4003(b)),  they  don’t  do  so  for  objections  to 
claims or to proposed distributions. See Schwab v. Reilly, 560 
U.S. 770 (2010). A new proposal provides a new opportunity 
for the judge to consider objections. And no party has told us 
that there will be no objections. 
    The trustee suggested to the district judge that West Cen‐
tral would get about $17,000 without marshaling. By our cal‐
culations, West Central’s pro rata share if there are no objec‐
tions will be more than $19,000. This difference doesn’t look 
like a rounding error, though we don’t know how the trustee 
got  to  $17,000.  That’s  because  she  didn’t  take  advantage  of 
the opportunity we gave her to explain what the distribution 
will be on remand. Neither did any of the other parties. We 
therefore cannot treat the remand as a final decision. 
    The  United  States  contends  that  West  Central’s  request 
for marshaling is a “discrete dispute,” appealable as soon as 
No. 15‐3093                                                          7 

it  is  decided  without  regard  to  ordinary  notions  of  finality. 
Indeed,  every  “core  proceeding”  listed  in  28  U.S.C.  §157(b), 
the United States suggests, is a dispute that may be appealed 
piecemeal. This confuses disputes with issues. 
    The  Supreme  Court  clarified  those  terms  last  year  in 
Bullard v. Blue Hills Bank, 135 S. Ct. 1686 (2015). The debtor in 
that  case  proposed  a  plan  to  repay  his  debts,  but  the  bank‐
ruptcy  court  refused  to  confirm  the  proposal  and  told  the 
debtor  to  come  up  with  a  new  plan.  The  debtor  appealed, 
noting  that  “confirmations  of  plans”  are  on  the  list  of  core 
proceedings,  §157(b)(2)(L).  When  a  judge  rejects  a  plan,  the 
debtor argued, that ends the “dispute” over whether to con‐
firm that plan and is appealable. 
   The Supreme Court unanimously rejected that view. The 
dispute in Bullard was over how the debts would be repaid. 
Whether  a  particular  plan  would  appropriately  resolve  that 
dispute is an issue. And deciding an issue without resolving 
the underlying dispute, the Court held, is not final. 
    Here  the  parties  contest  how  the  remaining  $261,000 
should  be  divided.  West  Central  offered  an  argument  that 
would  have  resolved  that  dispute,  but  the  district  court  re‐
jected it. The issue of marshaling has been finally resolved in 
the  district  court,  but  the  dispute—Who  gets  how  much 
money?—remains  open.  And  according  to  Bullard  it’s  the 
dispute that matters to appellate jurisdiction. 
   Imagine  that  West  Central  had  made  alternative  argu‐
ments  to  resolve  the  estate’s  disbursement:  the  Bank’s  lien 
was  invalid,  or  if  it  wasn’t  then  the  liens  should  be  mar‐
shaled, or if not then the Bank’s lien should be equitably sub‐
rogated. And imagine that the bankruptcy court had decided 
8                                                          No. 15‐3093 

these questions one at a time over the course of a few weeks. 
The United States believes that each decision would be a fi‐
nal resolution of a “discrete dispute” that could be appealed. 
The Solicitor General made just this argument in Bullard; the 
Court labeled it “implausible.” 135 S. Ct. at 1694. 
    West  Central  makes  hay  of  a  case,  In  re  Bulk  Petroleum 
Corp.,  796  F.3d  667  (7th  Cir.  2015),  in  which  we  identified  a 
dispute narrower than the final distribution of the estate. But 
the parties to Bulk Petroleum had stipulated that there would 
be no further arguments between them once the appeal was 
resolved—the  entire  contested  amount  belonged  either  to 
the estate or the creditor, and the appeal would fix the par‐
ties’  rights  to  the  money.  Cf.  Bullard,  135  S.  Ct.  at  1692–93. 
There was no chance that the dispute would return to us on 
a  successive  appeal.  Here  the  parties  have  had  multiple 
chances to stipulate similarly. They haven’t. That leaves us to 
wonder  what  they  have  in  store  for  the  bankruptcy  court 
now. 
     Every litigant tells us that Bullard is inapplicable because 
it  involved  a  filing  under  Chapter  13.  But  Bullard  interprets 
§158,  which  sets  out  the  rules  of  appellate  jurisdiction  for 
bankruptcy cases—all bankruptcy cases. The parties offer no 
argument that §158 bears a distinct meaning for each chapter 
of  the  Bankruptcy  Code.  Bullard  interprets  §158,  which  ap‐
plies to this appeal no less than to a Chapter 13 proceeding. 
     This appeal is dismissed for want of jurisdiction.